Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-17, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a two-wheeled vehicle tire with a bead apex extending radially from each bead core, which comprises a first rubber portion and a second rubber portion arranged axially outwardly of the first rubber portion, where the first rubber portion is different in hardness from the second, and an entire length of an axially inner surface of the second rubber portion is in direct contact with an axially outer surface of the first rubber portion.

The closest prior art is Suzuki (US-20040055689), which teaches a two-wheeled vehicle tire with a bead apex extending radially from each bead core, which comprises a first rubber portion and a second rubber portion arranged axially outwardly of the first rubber portion. However, Suzuki does not teach the first rubber portion is different in hardness from the second, and an entire length of an axially inner surface of the second rubber portion is in direct contact with an axially outer surface of the first rubber portion.

While one of ordinary skill in the art could attempt to use Funahara (JP-2007290443) to modify Suzuki and teach the first rubber portion is different in hardness .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748